NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RACHEL ENGLISH,                                  No.   18-56489

                Plaintiff-Appellant,             D.C. No. 2:17-cv-03518-GW-AFM

 v.
                                                 MEMORANDUM*
ANDREW SAUL, Commissioner Social
Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                     George Wu, District Judge, Presiding

                            Submitted March 15, 2021**
                             San Francisco, California

Before: SILVERMAN, CHRISTEN, and R. NELSON, Circuit Judges.

      Rachel English appeals the district court’s order affirming the Commissioner

of Social Security’s denial of her application for disability insurance benefits under

Title II and supplemental security income under Title XVI of the Social Security



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We

review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we

affirm.1

      The ALJ did not err at step two when he found that English did not have a

medically determinable impairment. A medically determinable impairment must

be established through medical evidence including “signs, symptoms, and

laboratory findings,” and “under no circumstances may the existence of an

impairment be established on the basis of symptoms alone.” Ukolov v. Barnhart,

420 F.3d 1002, 1005 (9th Cir. 2005) (citation omitted); see also SSR 16-3p, 82

Fed. Reg. 49462, 49464, 49467 (Oct. 25, 2017). The ALJ properly found that

English’s symptoms lacked support in the medical record as a whole, which

revealed English’s consistently normal test results and clinical findings, the lack of

any definitive diagnosis of endometriosis or thyroid problems, and refusal to

follow prescribed treatments or attend referral visits as recommended by her

physicians. The ALJ did not err by failing to discuss a jury excuse note identifying

English’s endometriosis because this note did not constitute objective medical

evidence and did not describe any clinical findings or laboratory results.

      The ALJ properly afforded great weight to the opinion of impartial medical

expert Dr. John Morse, who testified at English’s hearing that he could not identify


      1
             English’s Motion to Expedite (Dkt. #14) is denied as moot.

                                          2
any medically determinable impairment. Dr. Morse’s opinion was consistent with

the state agency consultant’s uncontroverted opinion that English did not have a

medically determinable impairment, and therefore constituted substantial evidence.

      The ALJ did not err by discrediting English’s subjective symptom

testimony. The ALJ was not required to evaluate the extent to which English’s

symptoms interfered with her ability to perform basic work activities because

English’s symptom testimony alone was insufficient to establish the existence of a

medically determinable impairment. Nonetheless, the ALJ still provided clear and

convincing reasons to discount English’s testimony, including the fact that English

had exhibited poor effort during neurological testing, see Thomas v. Barnhart, 278

F.3d 947, 959 (9th Cir. 2002), and declined to follow treatment recommendations

or take advantage of referrals, see Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th

Cir. 2008).

      AFFIRMED.




                                         3